Exhibit 10.2

 

REAFFIRMATION AGREEMENT

 

REAFFIRMATION AGREEMENT (this “Agreement”), dated as of October 31, 2012, among
EP Energy LLC (f/k/a Everest Acquisition LLC), a Delaware limited liability
company (the “Borrower”), each subsidiary of the Borrower identified on the
signature pages hereto (each, a “Subsidiary Party”, and the Subsidiary Parties
and the Borrower, the “Reaffirming Parties”) and Citibank, N.A., as
administrative agent and collateral agent under the Amended Term Loan Agreement
referred to below (in such capacity, the “Administrative Agent”).

 

WHEREAS, the Borrower, the Tranche B-2 Lenders (as defined therein) party
thereto, and the Administrative Agent have entered into the Incremental Facility
Agreement dated as of October 31, 2012 (the “Amendment”), which amends the Term
Loan Agreement dated as of April 24, 2012 and amended by that certain Amendment
No. 1 dated as of August 21, 2012 (the “Existing Term Loan Agreement” and, as
amended after giving effect to the Amendment, the “Amended Term Loan
Agreement”), among the Borrower, the lenders party thereto from time to time and
the Administrative Agent;

 

WHEREAS, each of the Reaffirming Parties is party to one or more of the Security
Documents (such term and each other capitalized term used but not defined herein
having the meaning assigned to such terms in the Amended Term Loan Agreement);

 

WHEREAS, each Reaffirming Party expects to realize, or has realized, substantial
direct and indirect benefits as a result of the Amendment becoming effective and
the consummation of the transactions contemplated thereby; and

 

WHEREAS, the execution and delivery of this Agreement is a condition precedent
to the consummation of the transactions contemplated by the Amendment.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

ARTICLE I

 

Reaffirmation/Amendment

 

Section 1.01.                          Reaffirmation.  (a)  Each of the
Reaffirming Parties (i) hereby consents to the Amendment and the transactions
contemplated thereby, (ii) hereby confirms its guarantees (in the case of the
Subsidiary Parties) and its pledges, grants of security interests and other
agreements (in the case of all Reaffirming Parties), as applicable, under each
of the Security Documents to which it is party and (iii) agrees that
notwithstanding the effectiveness of the Amendment and the consummation of the
transactions contemplated thereby, such guarantees, pledges, grants of security
interests and other agreements shall continue to be in full force and effect and
shall accrue to the benefit of the Lenders under the Amended Term Loan
Agreement.  Each of the Reaffirming Parties further agrees to take any action
that may be required or that is

 

--------------------------------------------------------------------------------


 

reasonably requested by the Administrative Agent to ensure compliance by the
Borrower with Section 6.16 and Section 6.17 of the Amended Term Loan Agreement
and hereby reaffirms its obligations under each similar provision of each
Security Document to which it is party.

 

(b)                                 Each of the Reaffirming Parties party to
each of the Security Documents securing the Loan Obligations of the Borrower
hereby confirms and agrees that the Tranche B-2 Loans constitute Term Loan
Obligations (as defined in the Collateral Agreement).

 

Section 1.02.                          Confirmation.  On and after the
effectiveness of the Amendment, the parties confirm and acknowledge that (i)
each reference in each Security Document to the “Term Loan Agreement”,
“thereunder”, “thereof” or words of like import shall be a reference to the
Amended Term Loan Agreement, as such agreement may be amended, modified or
supplemented and in effect from time to time and (ii) the definition of any term
defined in any Security Document by reference to the terms defined in the “Term
Loan Agreement” shall reference the defined terms in the Amended Term Loan
Agreement, as the same may be amended, modified or supplemented and in effect
from time to time.

 

ARTICLE II

 

Representations and Warranties

 

Each Reaffirming Party hereby represents and warrants, which representations and
warranties shall survive execution and delivery of this Agreement, as follows:

 

Section 2.01.                          Organization.  Such Reaffirming Party is
duly organized and validly existing in good standing under the laws of the
jurisdiction of its formation.

 

Section 2.02.                          Authority; Enforceability.  Such
Reaffirming Party has the power and authority to execute, deliver and carry out
the terms and provisions of this Agreement and has taken all necessary action to
authorize the execution, delivery and performance by it of this Agreement.  Such
Reaffirming Party has duly executed and delivered this Agreement, and this
Agreement constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.

 

Section 2.03.                          Security Documents.  The representations
and warranties of such Reaffirming Party contained in each Security Document are
true and correct in all material respects on and as of the date hereof with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate

 

2

--------------------------------------------------------------------------------


 

to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date).

 

ARTICLE III

 

Miscellaneous

 

Section 3.01.                          Notices.  All notices and other
communications hereunder shall be made at the addresses, in the manner and with
the effect provided in Section 9.02 of the Amended Term Loan Agreement, provided
that, for this purpose, the address of each Reaffirming Party shall be the one
specified for the Borrower under the Amended Term Loan Agreement.

 

Section 3.02.                          Security Document.  This Agreement is a
Security Document executed pursuant to the Amended Term Loan Agreement and shall
(unless otherwise expressly indicated herein) be construed, administered and
applied in accordance with the terms and provisions thereof.

 

Section 3.03.                          Section Captions.  Section captions used
in this Agreement are for convenience of reference only and shall not affect the
construction of this Agreement.

 

Section 3.04.                          Successors and Assigns.  This Agreement
shall inure to the benefit of and be binding upon the parties hereto and their
respective successors and assigns.

 

Section 3.05.                          Amendment.  This Agreement may be waived,
modified or amended only by a written agreement executed by each of the parties
hereto.

 

Section 3.06.                          Counterparts.  This Agreement may be
executed in any number of separate counterparts by the parties hereto (including
by telecopy or via electronic mail), each of which counterparts when so executed
shall be an original, but all the counterparts shall together constitute one and
the same instrument.

 

Section 3.07.                          Applicable Law; Waiver of Jury Trial. 
(A) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

(B)                               EACH PARTY HERETO HEREBY AGREES AS SET FORTH
IN SECTION 9.13 OF THE AMENDED TERM LOAN AGREEMENT AS IF SUCH SECTION WERE SET
FORTH IN FULL HEREIN.

 

Section 3.08.                          No Novation.  Neither this Agreement nor
the execution, delivery or effectiveness of the Amendment shall extinguish the
obligations for the payment of money outstanding under the Existing Term Loan
Agreement or any Security Documents or discharge or release the Lien or priority
of any Security Document or any

 

3

--------------------------------------------------------------------------------


 

other security therefor.  Nothing herein contained shall be construed as a
substitution or novation of the obligations outstanding under the Existing Term
Loan Agreement, the Security Documents or instruments securing the same, which
shall remain in full force and effect, except to any extent modified hereby or
by instruments executed concurrently herewith.  Nothing implied in this
Agreement, the Amendment or in any other document contemplated hereby or thereby
shall be construed as a release or other discharge of the Borrower or any
Subsidiary Party under any Security Document from any of its obligations and
liabilities as the “Borrower”, a “Subsidiary Party”, or a “Subsidiary Guarantor”
under the Existing Term Loan Agreement or the Security Documents.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

EP ENERY LLC

 

EVEREST ACQUISITION FINANCE INC.

 

EP ENERGY GLOBAL LLC

 

EP ENERGY PREFERRED HOLDINGS COMPANY, L.L.C.

 

MBOW FOUR STAR, L.L.C.

 

EP ENERGY MANAGEMENT, L.L.C.

 

EP ENERGY GATHERING COMPANY, L.L.C.

 

EP ENERGY RESALE COMPANY, L.L.C.

 

EP ENERGY E&P COMPANY, L.P.

 

CRYSTAL E&P COMPANY, L.L.C.

 

 

 

 

 

By:

/s/ Kyle McCuen

 

 

Name:

Kyle McCuen

 

 

Title:

Vice President & Treasurer

 

 

 

 

 

 

 

 

 

EPE NOMINEE CORP.

 

 

 

 

 

 

 

 

 

By:

/s/ Kyle McCuen

 

 

Name:

Kyle McCuen

 

 

Title:

Vice President & Treasurer

 

 

 

 

 

 

 

 

 

EP ENERGY BRAZIL, L.L.C.

 

 

 

 

 

 

 

 

 

By:

/s/ Kyle McCuen

 

 

Name:

Kyle McCuen

 

 

Title:

Vice President & Treasurer

 

[Signature Page to Reaffirmation Agreement]

 

--------------------------------------------------------------------------------


 

 

 

CITIBANK, N.A., as Administrative

 

Agent and Collateral Agent

 

 

 

 

 

 

 

 

 

By:

/s/ Mohammed S. Baabde

 

 

Name:

Mohammed S. Baabde

 

 

Title:

Vice President

 

[Signature Page to Reaffirmation Agreement]

 

--------------------------------------------------------------------------------